Citation Nr: 0829333	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Shawn M. Domzalski, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife, and F.L.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1945 to November 1946 and from September 1950 to September 
1951.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The matter on appeal was first denied by the RO in January 
2005.  As will be discussed below, the Board finds that new 
and material evidence was received in August 2005, within the 
one-year appeal period for the January 2005 RO rating 
decision.  As a result, the newly received evidence is to be 
"considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period," i.e., the veteran's claim received in November 
2004.  See 38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

In the first page, first paragraph, of correspondence 
received from the veteran's representative in July 2008, the 
representative raised a claim of clear and unmistakable error 
in a January 1966 RO rating decision that denied entitlement 
to service connection for bilateral hearing loss.  In 
addition, at his June 2008 Board hearing before the 
undersigned, the veteran and his attorney raised a claim of 
entitlement to service connection for tinnitus.  (See June 
2008 Board hearing transcript at pages 11-12.)  These issues 
are referred to the RO for appropriate action. 






FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by an unappealed January 1966 rating decision.  In an 
unappealed January 2003 rating decision, the RO found that 
new and material evidence sufficient to reopen a claim for 
service connection for bilateral hearing loss had not been 
received.

2.  Evidence associated with the claims file since the 
unappealed January 2003 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for bilateral hearing loss.

3.  The evidence of record demonstrates that bilateral 
hearing loss is related to active service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen a claim for entitlement 
to service connection for bilateral hearing loss, because the 
claim is being granted in full, VA's statutory and regulatory 
duties to notify and assist are deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  In July 2008, the veteran sent in 
additional evidence with a waiver of RO adjudication.  See 
38 C.F.R. § 20.1304(c) (2007) (holding that any additional 
pertinent evidence received by the Board that has not already 
been considered by the RO must be referred to the RO for 
consideration unless there has been a waiver of such 
consideration).  

In a January 1966 rating decision, the RO denied service 
connection for bilateral hearing loss because such disability 
was not shown to be incurred in or caused by active military 
service.  The veteran did not file a notice of disagreement.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  
In January 2003, the RO found that new and material evidence 
to reopen the veteran's claim had not been received.  The RO 
received a notice of disagreement from the veteran in 
December 2003, and issued statement of the case issued in 
February 2004.  However, the veteran did not submit a 
substantive appeal within 60 days of the statement of the 
case.  As a result, the veteran did not perfect an appeal of 
this decision, and the decision became final.  See 38 
U.S.C.A. § 7105.  The February 2003 RO decision is thus final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In November 2004, the veteran 
filed an application to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  In January 
2005, the RO issued a rating decision again finding that new 
and material evidence had not been received.  In August 2005, 
within the one year appeal period for the January 2005 rating 
decision, the veteran responded by submitting what the Board 
herein determines to be new and material evidence.  Thus the 
August 2005 evidence is to be considered as having been filed 
in connection with the November 2004 claim.  In a March 2006 
rating decision, the RO again found that new and material 
evidence had not been received.  The veteran appealed.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  VA will reopen and reconsider a claim when the 
new evidence includes relevant official service department 
records that existed but had not yet been associated with the 
claims file when VA first decided the claim.  See 38 C.F.R. § 
3.156(c)(1).

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the January 2003 rating decision is 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the January 2003 rating 
decision included a May 2002 lay statement, in which the 
veteran stated that he had suffered hearing loss during a 
mortar accident at Camp Lejeune, North Carolina that had 
injured and killed several fellow service members, including 
his friend, F.F.  The veteran reported that he had 
accompanied F.F.'s remains to his widow in Lansing, Michigan.  
The veteran's service treatment records reflected no 
diagnosis or treatment of hearing loss.  In a November 1965 
private medical record, the veteran reported excessive noise 
exposure.  The diagnosis was high tone cochlear nerve loss.  
A May 2000 private record diagnosed left ear hearing loss.  

Evidence submitted after the January 2003 RO rating decision 
includes 1951 service department records that indicate F.F., 
F.L., and the veteran were assigned to the Second Signal 
Battalion, Second Marines Division, and were stationed at 
Camp Lajeune as of May 1951.  Other service records note that 
the veteran was on temporary assignment duty to deliver the 
remains of F.F. to Lansing, Michigan, from June 23-30, 1951.  
Service personnel records indicate that the veteran served in 
the Second Signal Battalion, Second Marines Division from 
December 1950 until September 1951, and was stationed at Camp 
Lejeune, North Carolina as of September 1950.  Service 
department records, including a letter from the Department of 
the Navy and a Court of Inquiry hearing transcript, confirm a 
mortar accident on June 20, 1951, at Camp Lajeune that 
involved the First Battalion of the 6th Marines.  The 
training accident had wounded and killed Navy personnel, 
including F.F.  In a July 1951 letter, F.F's widow requested 
that the veteran notify her when the Marines determined what 
caused the accident that killed her husband.  In an August 
2006 lay statement, F.L., who served with the veteran, stated 
that he and the veteran had been present at the mortar 
accident; that the mortars landed in close proximity to the 
veteran; that immediately after the accident the veteran had 
complained of ringing in his ears; and that F.F. and others 
had been killed in the accident.  In a March 2008 letter, the 
veteran's wife of 55 years stated that she noticed hearing 
difficulty in the 1950's and 1960's that had worsened over 
the years.  Also newly of record was testimony from the June 
2008 Board hearing.  The veteran testified that he noticed 
ringing in his ears and hearing loss immediately after the 
June 1951 accident.  The veteran's wife testified that she 
noted hearing difficulty after service discharge.  F.L. 
testified that both he and the veteran were present at the 
June 1951 accident at Camp Lejeune and that the veteran had 
accompanied F.F.'s body to Lansing, Michigan.  

Also newly submitted after the January 2003 rating decision 
was private medical evidence.  A December 2004 private record 
(received by the RO in August 2005) includes a notation of 
speech discrimination scores of 80 percent in the right ear 
and 68 percent in the left ear.  In a February 2005 letter, a 
private physician opined that it was more likely than not 
that the veteran's current hearing loss was due nose exposure 
during service, including the inservice accident.  A July 
2005 private record of treatment includes a notation of 
speech discrimination scores of 88 percent in the right ear 
and 72 percent in the left ear.  A reviewing audiologist 
opined that it was very probable that inservice exposure to 
loud noise while serving in the armed forces may have 
initiated the hearing loss.  A June 2006 private record 
includes a notation of speech discrimination scores of 84 
percent in the left ear and 88 percent in the right ear.  All 
associated reports of audiological testing indicate that the 
veteran has an auditory threshold of greater than 40 decibels 
at 4000 hertz bilaterally.

The Board finds that the new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss, because some of the 
newly submitted evidence consists of service department 
records that were not previously of record.  38 C.F.R. § 
3.156(c).  Additionally, the private medical opinions in 
support of the veteran's claim and the lay testimony received 
raise a reasonably possibility of substantiating the 
veteran's claim, and therefore also constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the veteran, because the Board is 
granting the veteran's claim for entitlement to service 
connection in full.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding where Board proceeds to merits of a claim 
that the RO has not previously considered, the Board must 
determine whether such action will prejudice the veteran); 
see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  As 
such, there is no risk of prejudice to the veteran.  Bernard, 
4 Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hearing loss may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, there is evidence of a current bilateral hearing loss 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The evidence demonstrates speech recognition 
scores of less than 94 percent bilaterally:  December 2004, 
July 2005, and June 2006 private medical records note speech 
discrimination scores ranging from 80 percent to 88 percent 
in the right ear and ranging from 68 percent to 84 percent in 
the left ear.  In additional, multiple reports of 
audiological testing indicate that the veteran has an 
auditory threshold of greater than 40 decibels at 4000 hertz 
bilaterally.  See 38 C.F.R. § 3.385.

The evidence of record demonstrates noise exposure during 
active service due to the 1951 mortar accident.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
The veteran and F.L. submitted oral and written testimony 
that they were both at the 1951 mortar accident and that the 
veteran noticed hearing difficulty and ringing in his ears 
immediately afterwards.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to 
testify to that which the witness has actually observed and 
is within the realm of his personal knowledge).  The Board 
finds this testimony credible, because it is supported by 
other evidence associated with the claims file.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting 
that the Board is obligated to determine the credibility of 
lay statements); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, or inconsistent statements), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant 
part by statute, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Service 
department records confirm that a mortar accident occurred in 
June 1951 at Camp Lajeune that killed several service 
members, including F.F, that F.L., F.F., and the veteran were 
in the same battalion, and that the veteran accompanied 
F.F.'s remains to Lansing, Michigan in June 1951.  In 
addition, a July 1951 letter from F.F.'s widow requested that 
the veteran notify her when the Marines determined what 
caused the accident that killed her husband.  

Additionally, the evidence of record demonstrates that the 
veteran's current hearing loss is related to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  
First, the veteran and his wife testified that he has had 
hearing difficulty continuously since the accident.  Layno, 6 
Vet. App. at 469-70.  Second, the probative medical evidence 
of record demonstrates that the veteran's hearing loss is 
related to service.  In a February 2005 letter, a private 
physician opined that it was more likely than not that the 
veteran's current hearing loss was due to the inservice noise 
exposure, including the inservice accident, and noted that 
the veteran had little or no post-service occupational noise 
exposure.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion evidence 
is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of an expert).  A July 2005 private 
examiner opined that it was probable that inservice loud 
noise exposure initiated the hearing loss, noting that the 
veteran's type of hearing loss was consistent with exposure 
to loud noise.  Guerrieri, 4 Vet. App. at 470-71; Colvin, 1 
Vet. App. at 175.  


In sum, the evidence of record demonstrates a current hearing 
loss disability for VA purposes, inservice noise exposure, 
and a likely nexus between the veteran's current hearing loss 
and noise exposure during service.  Accordingly, entitlement 
to service connection for bilateral hearing loss is 
warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


